Case 7:20-cr-00414-VB Document 37 Filed 12/11/20 Page1of1
Case 7:20-cr-00414-VB Document 34-1 Filed 12/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  

 

pececeneecnwewecceneceeceneeneceeeeemeneeennnnnenneceecnnaews anne x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEO OR TELE CONFERENCE
-against- pas cond 2s MSL mel
20-CR-00414 (UA) f
LONNIE AVANT, ¢ |
Defendant(s). :
Xx

Defendant Lonnie Avant hereby voluntarily consents to participate in the following proceeding
via (1) videoconferencing or & teleconferencing:

O Initial Appearance Before a Judicial Officer

O Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

O Guilty Plea/Change of Plea Hearing

Bail/Detention Hearing

Conference Before a Judicial Officer - Assignment of Counsel

£3 .
Foun Ctaavrit (lon e. ¢)

Defendant’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 
   

efendant’s Counsel's Signature

LONNIE AVANT DEVERAUX CANNICK
Print Defendant’s Name Print Counsel’s Name

  

This proceeding was conducted by reliable video or Cae | cing) technology.
(Un [20 (

Date U.S. District Judge/U.S. Magistrate Judge
